department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division jan uniform issue list tp pa ty legend dear this letter is in response to a request dated date made by an authorized representative of both you and your spouse for a ruling under t and t of the internal_revenue_code the following facts and representations have been submitted on your behalf taxpayer a whose date of birth was date is married to taxpayer b whose date of birth was date neither taxpayer a nor taxpayer b has attained age taxpayers a and b are currently residents of state c state c is a community_property law jurisdiction by date taxpayers a and b will file a petition for divorce in court d a judgment of divorce will be entered by date and will include a division of property the judgment entered by court d will be a divorce_or_separation_instrument as described in subparagraph a of sec_71 of the code among the marital or page assets is an individual_retirement_arrangement ira x owned by taxpayer a in taxpayer a began to receive a stream of payments from ira x which your authorized representative asserts was intended to comply with the requirements of code sec_72 taxpayer a has received approximately dollar_figure annually from ira x since by way of dollar_figure in monthly payments taxpayer a's ira x distributions were based on the single life expectancy of taxpayer a using an interest rate which your authorized representative asserts was reasonable as of the date on which ira x distributions commenced taxpayer a will continue to receive such payments in as part of the judgment of divorce ira x will be divided t has been represented by your authorized representative that approximately of ira x will be transferred directly to a new ira ira to be set up and maintained in the name of taxpayer b after and as a result of the above-referenced transfer taxpayer a's distribution will be reduced by a percentage equal to a percentage of the ira awarded to taxpayer b beginning with calendar_year the year following the year of divorce based on the above facts and representations you through your authorized representative request the following rulings the division of ira x and subsequent transfer of of ira x to an ira in the name of taxpayer b pursuant to a decree of divorce will be considered a nontaxable transfer pursuant to d of the code the reduction in the annual distribution from ira x to taxpayer a beginning in calendar_year prior to taxpayer a attaining age will not constitute a subsequent modification in his series of periodic_payments as the term subsequent modification is used in sec_72 of the code and will not result in the imposition upon taxpayer a of the percent additional income_tax imposed by sec_72 of the code pursuant to sec_72 of the code taxpayer a may change the method of distribution and the amount thereof from his ira x at any time after date without imposition on him of the percent additional income_tax imposed by t of the code which is imposed on subsequent modifications on periodic_payments series by sec_72 of the code sec_408 of the code provides in pertinent part that for purposes of sec_408 the term individual_retirement_account means a_trust created or organized in the united_states for the exclusive benefit of an individual or his beneficiaries but only if the written governing instrument creating the trust meets certain requirements specified under sec_408 sec_408 of the code establishes the general requirements for the tax treatment of page distributions from iras while sec_72 of the code sets forth the rules regarding the percent additional tax on early distributions from iras sec_408 of the code states that except as otherwise provided in this subsection any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code states that the transfer of an individual's interest in an ira to his or her spouse or former spouse under_a_divorce_or_separation_instrument described in subparagraph a of sec_71 is not to be considered a taxable transfer made by such individual notwithstanding any other provision of this subtitle and such interest at the time of the transfer is to be treated as an ira of such spouse and not of such individual thereafter such ira for purposes of this subtitle is to be treated as maintained for the benefit of such spouse sec_71 of the code defines the term divorce_or_separation_instrument as a decree of divorce or separate_maintenance or a written instrument incident to such a decree b a written_separation_agreement or c a decree not described in subparagraph a requiring a spouse to make payments for the support or maintenance of the other spouse a sec_1_408-4 of the income_tax regulations states that the transfer of an individual's interest in whole or in part in an ira to his or her former spouse under a valid divorce decree or a written instrument incident to such divorce shall not be considered to be a distribution from an ira to such individual or the former spouse nor shail it be considered a taxable transfer by such individual to his former spouse notwithstanding any other provision of subtitle a of the code sec_1_408-4 of the regulations provides that the interest described in this paragraph g which is transferred to the former spouse shall be treated as an ira of such former spouse with respect to your first ruling_request sec_408 of the code specifies that ira transfers incident to a divorce are not taxable at the time of transfer the judgment entered by court d is a decree of divorce under sec_71 of the code therefore we conclude that the division of ira x and subsequent transfer of of ira x to an ira in the name of taxpayer b pursuant to a decree of divorce will be considered a nontaxable transfer pursuant to d of the code sec_72 of the code provides that if any taxpayer receives any amount from a qualified_retirement_plan including an ira as defined in sec_4974 of the code the taxpayer's tax under this chapter for the taxable_year in which such amount is received shall be increased by an amount equal to percent of the portion of such o d page amount which is includible in gross_income sec_72 of the code lists certain distributions from qualified_retirement_plans which are not subject_to the sec_72 tax including a distribution described in sec_72 as part of a series of substantially_equal_periodic_payments not less frequently than annually made for the life or life expectancy of the employee or joint lives or joint life expectancies of such employee and his designated_beneficiary sec_72 provides that if paragraph of sec_72 does not apply to a distribution by reason of paragraph a iv of sec_72 and the series of payments under such paragraph are substantially_modified other than by reason of death or disability - i before the close of the 5-year period beginning with the date of the first payment and after the employee attains age or ii before the employee attains age the taxpayer's tax for the first taxable_year in which such modification occurs shall be increased by an amount determined under regulations equal to the tax which but for paragraph a iv would have been imposed plus interest for the deferral_period code sec_72 defines the term deferral_period as the period beginning with the taxable_year in which without regard to paragraph a iv of sec_72 the distribution would have been includible in gross_income and ending with the taxable_year in which the modification described in subparagraph a of sec_72 occurs with respect to your second ruling_request taxpayer a currently owns ira x from which he has been receiving distributions since calendar_year that have been calculated to comply with the requirements of sec_72 of the code pursuant to a property settlement that will constitute part of a divorce decree taxpayer a will have approximately of his ira x transferred to ira an ira set up and maintained in the name of taxpayer b taxpayer a will have no interest in taxpayer b’s ira taxpayer a’s calendar_year through calendar_year ira x distributions have been based on said ira x's pre-divorce division balance in calendar_year taxpayer a's ira x distributions will be based on said ira x’s pre-divorce division balance this balance will decline by approximately because of the divorce of taxpayers a and b upon careful consideration of these facts the service believes that compliance with sec_72 for calendar years beginning with the calendar_year following the calendar_year of the divorce will continue if taxpayer a reduces his annual ira x distributions in proportion to his new balance thus with respect to your second ruling_request we conclude that the reduction in the annual distribution from ira x to taxpayer a beginning in calendar_year prior to taxpayer a attaining age will not constitute a subsequent modification in his series of periodic_payments as the term subsequent modification is used in sec_72 of the code and will not result in the imposition upon taxpayer a of the os page percent additional income_tax imposed by sec_72 of the code pursuant to sec_72 of the code taxpayer a will attain age on date receiving distributions from ira x pursuant to sec_72 of the code thus by calendar_year five years will have elapsed since taxpayer a received his first distribution date is subsequent to calendar_year in calendar_year taxpayer a began with respect to your third ruling_request it is assumed that the series of payments from ira x pursuant to sec_72 of the code will not be subsequently modified within the meaning of sec_72 of the code prior to date as set forth above the reduction in the amount of such payments from ira x to taxpayer a as a result of the reduction in the balance of ira x pursuant to the divorce decree does not constitute a subsequent modification within the meaning of sec_72 of the code thus we conclude that taxpayer a may change the method of distribution and the amount thereof from his ira x at any time after date without imposition on him of the percent additional income_tax imposed by t of the code which is imposed on subsequent modifications on periodic_payments series by sec_72 of the code this ruling assumes that ira x and ira either have met or will meet the requirements of sec_408 of the code at all times relevant thereto and that there will be no substantive changes in the transactions as herein described this ruling letter is directed only to the taxpayer who requested it code sec_61 k provides that it may not be used or cited by others as precedent a copy of this ruling letter is being sent to your authorized representative pursuant to a power_of_attorney on file in this office if you wish to inquire about this ruling please contact please address all correspondence to t ep ra t4 at sincerely yours ana alan c pipkin manager technical group employee_plans te_ge division
